Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The information disclosure statement(s) (IDS) submitted on 02/19/2021 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the examiner.

Claim Interpretation under U.S.C. 112(f):
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a nonstructural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for'') or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder (e.g., an authorising device … a verifying device) that is coupled with functional language (e.g., " ... is adapted to request and receive a user input …,  etc.) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such limitations are in claims 10, 13, 14, and 15 and include “authorising device is adapted to request and receive a user input   …”, “verifying device is adapted to request and receive a user input …”. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification (e.g., the structural/physical connections shown in fig. 1 with descriptions of the” authorising device” stated in paragraphs [0082], [0092-93], and [0095-97] of the printed publication of the application), and descriptions of the “verifying device” stated in paragraphs [0082], and [0101-102] of the printed publication of the application)
If applicant does not intend to have these limitations interpreted under 35 U.S.C.
112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0409405 to Salajegheh et al. (hereinafter Salajegheh), in view of US 2020/0084097 to Marks et al. (hereinafter Marks), in view of US 2020/0065410 to Craig et al. (hereinafter Craig), and further in view of US 2020/0092704 Singh et al. (hereinafter Singh).
Regarding claim 1, Salajegheh teaches the following features,
A wireless network security method comprising the steps of: 
Salajegheh teaches that user devices are connected together using a wireless network. (Salajegheh, last sentence of [0035] and last sentence [0127])
preconfiguring the values of a first time interval and a second time interval for receipt of a user input to an authorising device and a verifying device respectively; 
Salajegheh teaches Multi-Factor Authentication (MFA), which includes something a user knows, something a user has (e.g., a device or a key), and something the user is (e.g., biometric). (Salajegheh, [0002]) Salajegheh in fig. 2 teaches a first authentication device 210 (“authorising device”) and an Nth authentication device 212 (“verifying device”) that communicate with an Initiator Device 220 (“first Wi-Fi enabled device,” as recited below). (Salajegheh, [0124-126])  
Salajegheh also teaches that “The initiator device can then receive, from the one or more authentication devices, at least one witness response comprising the token share corresponding to the assurance level.” (Salajegheh, Abstract)
Salajegheh also teaches that the authentication behavior of the second device (i.e., “authorising device” or “verifying device”) (see Salajegheh, [0043]) may have to be performed during a “window of time” (“first time interval”). (Salajegheh, [0044]) The examiner notes that it would be obvious to one of ordinary skill in the art to apply the “window of time” from Salajegheh, [0044] to all of the authentication devices, such as first authentication device 210 and Nth authentication device 212, thus Salajegheh teaches both a “first time interval” and a “second time interval.” 
detecting by a 
Salajegheh teaches  a user device 230 and Authentication Server 240 (“server”) of fig. 2. (Salajegheh, [0124-126]) Salajegheh in fig. 2 teaches a the initiator device 220 (“first Wi-Fi enabled device”) transmits an authentication token to the user device 230 which is forwarded to authentication server 240. (See Steps 1-7 of fig. 2 as described in Salajegheh, [0131-133])
Salajegheh then teaches that the token may include a device identifier (“an identifier”). (Salajegheh, last sentence [0175])
Salajegheh then teaches that “close proximity” of the devices may be used to initiate the request messages (“detecting … on its entering the range of the wireless network”) of Step 4. (Salajegheh, second sentences [0139])
requesting a user input to the authorising device on its receipt of the amended record; 
See Broadcast Witness request 4 (“requesting a user input”) of fig. 2 of Salajegheh.
Salajegheh teaches that “The initiator device can then receive, from the one or more authentication devices (“authorising device” and “verifying device”) , at least one witness response comprising the token share corresponding to the assurance level.” (Salajegheh, Abstract)
Salajegheh teaches user devices (first authentication device 210 and Nth authentication device 212) that receive inputs. (Salajegheh, second half [0035])
It would be obvious to one of ordinary skill to use the input provided by the authentication devices 210 and 212 of Salajegheh to perform authentication of the initiator device 220, to update a record associated with the initiator device.
requesting a user input to the verifying device on its receipt of the updated amended record; and 
See Broadcast Witness request 4 (“requesting a user input”) of fig. 2 of Salajegheh.
Salajegheh teaches that “The initiator device can then receive, from the one or more authentication devices (“authorising device” and “verifying device”) , at least one witness response comprising the token share corresponding to the assurance level.” (Salajegheh, Abstract)
Salajegheh teaches user devices (first authentication device 210 and Nth authentication device 212) that receive inputs. (Salajegheh, second half [0035])
It would be obvious to one of ordinary skill to use the input provided by the authentication devices 210 and 212 of Salajegheh to perform authentication of the initiator device 220, to update a record associated with the initiator device.
Salajegheh does not teach the following features,
… DHCP server …; 
interrogating, a record of Wi-Fi enabled devices that previously sought permission to join the wireless network to find an entry with a identifier that matches that of the first Wi-Fi enabled device;    
checking the values of a first and second indicator in a matching entry in the event a matching entry is found in the record;
granting by the DHCP server, permission to the first Wi-Fi enabled device to join the wireless network in the event the …, thereby, thereby  indicating that a Wi-Fi enabled device corresponding to the matching entry had been previously granted permission to join the wireless network and otherwise refusing the first Wi-Fi enabled device permission to join the wireless network;
adding a new entry to the record for the first Wi-Fi enabled device in the event a matching entry is not found in the record and thereby creating an amended record, …; 
sharing the amended record with an authorising device; 
sharing the updated amended record with the verifying device; and
otherwise denying the first Wi-Fi enabled device permission to join the wireless network;
sharing the updated amended record with the DHCP server and replacing the record with the updated amended record; and
otherwise denying the first Wi-Fi enabled device permission to join the wireless network.

Marks teaches the following features, 
… DHCP server …; 
Marks teaches a sending a DHCP request to a configuration server system (“DHCP server”) that responds with a DHCP response. Marks states, “Client devices in the network may send configuration profile requests (e.g., DHCP requests) to a configuration server system (“DHCP server”), which may respond with a configuration profile response (e.g., a DHCP response) that includes a blockchain address included in a blockchain stored therein.” (Marks, third sentence [0031], describing Step 702 of fig. 7) 
Additionally, Marks teaches that the configuration server system 206 of fig. 2 may be a DHCP server. (Marks, second sentence [0022])
interrogating, a record of Wi-Fi enabled devices that previously sought permission to join the wireless network to find an entry with a identifier that matches that of the first Wi-Fi enabled device; 
The applicant’s specification describes the “record of Wi-Fi enabled devices” as possibly being a distributed ledger, which is also recited in claim 2. As discussed below, Marks teaches the use of a blockchain.
Marks teaches “A client device receiving a configuration profile response may then generate a blockchain transaction directed to the blockchain address and including an identifier for the client (“identifier that matches that of the first Wi-Fi enabled device”), and broadcast that blockchain transaction to a blockchain network of blockchain devices.” (Marks, fourth sentence [0031], also describing fig. 7, see Step 706)  
checking the values of a first and second indicator in a matching entry in the event a matching entry is found in the record; 
Marks teaches “The blockchain devices receiving that broadcast blockchain transaction will operate to validate that transaction and access a smart contract included in the blockchain, and then execute that smart contract to determine whether the client device that broadcast that blockchain transaction is authorized (“checking the values”) to receive a configuration profile.” (Marks, fifth sentence [0031], describing Step 708 of fig. 7)
granting by the DHCP server, permission to the first Wi-Fi enabled device to join the wireless network in the event the 
The examiner interprets the above feature as corresponding to granting access to an already registered device. The “matching entry both have a first value” is explained in the specification as both entries in a record corresponding to TRUE, to allow access.
Marks teaches “If the execution of the smart contract indicates that the client device may receive the configuration profile, the blockchain device may cause a configuration profile token to be released to a configuration file system, which will in turn provide a configuration profile to the client device that broadcast the blockchain transaction.” (Marks, sixth sentence [0031], describing Step 710 of fig. 7)
Additionally, Singh, which is further discussed below, teaches additional details regarding adding new entries to a blockchain when a user joins.
adding a new entry to the record for the first Wi-Fi enabled device in the event a matching entry is not found in the record and thereby creating an amended record, 
The examiner interprets the above feature as corresponding to registering a new device.
Marks teaches clients joining the network. Marks states, “Furthermore, client devices in the blockchain-based configuration profile provisioning system of the present disclosure may join a network with no prior knowledge about the network, and with confidence that the blockchain-enabled configuration profile provisioning is not being provided by malicious devices impersonating an authorized configuration profile server.” (Marks, middle of [0050]) (emphasis added) 
The examiner interprets a client device “join[ing] a network” using a blockchain as corresponding to “adding a new entry to the record for the first Wi-Fi enabled device in the event a matching entry is not found in the record.”
sharing the amended record with an authorising device; 
As stated above, Marks, middle of [0050] teaches adding new users to the blockchain. Fig. 2 of Marks teaches that the Configuration Server System 206 (“DHCP server”) works with multiple Blockchain devices 210a-c (“authorising device” and “verifying device”). (See also Marks, [0022] describing the details of the Configuration Server System 206 and Blockchain Devices 210a-c) 
sharing the updated amended record with the verifying device; and 
As stated above, Marks, middle of [0050] teaches adding new users to the blockchain. Fig. 2 of Marks teaches that the Configuration Server System 206 (“DHCP server”) works with multiple Blockchain devices 210a-c (“authorising device” and “verifying device”). (See also Marks, [0022] describing the details of the Configuration Server System 206 and Blockchain Devices 210a-c) 
otherwise denying the first Wi-Fi enabled device permission to join the wireless network; 
Marks teaches denying a device permission in fig. 7, Step 710 (see N) which causes the process to goto Step 716. (Marks, first sentence [0045] describing Step 716 of fig. 7) (See also, Step 812 of fig. 8 of Marks)
sharing the updated amended record with the DHCP server and replacing the record with the updated amended record; and 
As stated above, Marks, middle of [0050] teaches adding new users to the blockchain. Fig. 2 of Marks teaches that the Configuration Server System 206 (“DHCP server”) works with multiple Blockchain devices 210a-c (“authorising device” and “verifying device”). (See also Marks, [0022] describing the details of the Configuration Server System 206 and Blockchain Devices 210a-c) 
Marks in [0050] teaches updating the blockchain records of Marks with a new record when a user joins the network, as discussed above.
otherwise denying the first Wi-Fi enabled device permission to join the wireless network.
Marks teaches denying a device permission in fig. 7, Step 710 (see N) which causes the process to goto Step 716. (Marks, first sentence [0045] describing Step 716 of fig. 7) (See also, Step 812 of fig. 8 of Marks)

	Salajegheh and Marks do not appear to teach the following features,
granting … first and second indicator in the matching entry both have a first value,
adding …, wherein the new entry in the amended record comprises two indicators both of which are set to a second value; 
Craig teaches the following features,
…  first and second indicator in the matching entry both have a first value, …
Craig in fig. 6 teaches the two values in a first and second record (“first and second indicator”) are compared in Step 606, and if they have the same value, validation is completed in Step 608 (“granting”).
The examiner notes that comparing two indicators in a record to determine if they match is well known in the art. 
Additionally, Singh, which is further discussed below, teaches additional details regarding adding new entries to a blockchain when a user joins.
… wherein the new entry in the amended record comprises two indicators both of which are set to a second value; 
Craig in fig. 6 teaches the two values in a first and second record (“first and second indicator”) are compared in Step 606, and if they have a different value, generating a report indicating differences Step 610 (“adding a new record”).
Additionally, as discussed above, Marks teaches denying a device permission in fig. 7, Step 710 (see N) which causes the process to goto Step 716. (Marks, first sentence [0045] describing Step 716 of fig. 7) (See also, Step 812 of fig. 8 of Marks)
	Salajegheh,  Marks, and Craig do not appear to teach the following,
updating the first indicator in the matching entry to the first value in the event … to thereby create an updated amended record; 
updating the second indicator in the matching entry to the first value in the event … to thereby create an further updated amended record; 

Singh teaches the following features, 
updating the first indicator in the matching entry to the first value in the event the … to thereby create an updated amended record; 
Singh teaches adding / updating entries in a blockchain (“updating the first indicator in the matching entry to the first value”) based on user inputs to create a new record (“to thereby create an updated amended record”). (Singh, [0027]) Singh also teaches the use of DCHP with the blockchain. (Singh, last sentence [0098])
	As discussed above, Salajegheh teaches “the user input is received by the authorising device within the first time interval.”
updating the second indicator in the matching entry to the first value in the event … to thereby create an further updated amended record; 
Singh teaches adding / updating entries in a blockchain (“updating the second indicator in the matching entry to the first value”) based on user inputs to create a new record (“to thereby create an further updated amended record”). (Singh, [0027])
	As discussed above, Salajegheh teaches “the user input is received by the verifying device within the second time interval.”    
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Salajegheh, which teaches using the inputs of two different client devices in a network to verify / authenticate that a new user device may be added to the network, with Marks, which teaches using a blockchain with a DHCP server, where the blockchain records are used to record devices that are allowed to have access to a network.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Salajegheh with the capability of utilizing a blockchain linked to a DHCP server to provide / store security information related to who is allowed to access a network, where the use of a blockchain increases the security of the records of who has access to the network.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Salajegheh, which teaches using the inputs of two different client devices in a network to verify / authenticate that a new user device may be added to the network, with Marks, which teaches using a blockchain with a DHCP server, where the blockchain records are used to record devices that are allowed to have access to a network, with Craig, which teaches comparing two records in a database to determine if they match, and verifying / authorizing an action based on the records matching.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Salajegheh and Marks the capability of storing information related to authentication in the records of Marks’s blockchain, and then performing a comparison on these records as taught by Craig.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Salajegheh, which teaches using the inputs of two different client devices in a network to verify / authenticate that a new user device may be added to the network, with Marks, which teaches using a blockchain with a DHCP server, where the blockchain records are used to record devices that are allowed to have access to a network,  with Singh, which teaches updating blockchain records based on user inputs.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Marks, which teaches DHCP servers using blockchains, with additional details regarding adding new records to the blockchain, as taught by Singh.
	
Regarding claim 2, Salajegheh, Marks, Craig, and Singh teaches,
Marks teaches,
The method according to Claim 1 wherein the steps of sharing the amended record with an authorising device; sharing the updated amended record with the verifying device; and sharing the updated amended record with the DHCP server are conducted through a distributed ledger infrastructure.
	As discussed above, Marks in fig. 2 teaches that the Configuration Server System 206 (“DHCP server”) works with multiple Blockchain devices 210a-c (“authorising device” and “verifying device”). (See also Marks, [0022] describing the details of the Configuration Server System 206 and Blockchain Devices 210a-c)

Regarding claim 3, Salajegheh, Marks, Craig, and Singh teach,
Salajegheh teaches,
The method according to claim 1, wherein the step of requesting a user input to the authorising device comprises the step of 
requesting the user to perform a physical act to be detected by the authorising device; and 
As discussed above, Salajegheh teaches receiving a user input within a time interval regarding both an authorising device and a verifying device, while Singh teaches updating a record in a blockchain based on user inputs. 
the step of requesting a user input to the verifying device comprises the step of requesting the user to perform a physical act to be detected by the verifying device.
As discussed above, Salajegheh teaches receiving a user input within a time interval regarding both an authorising device and a verifying device, while Singh teaches updating a record in a blockchain based on user inputs. (see discussion above of Salajegheh, [0124-126])  
Additionally, See Broadcast Witness request 4 (“requesting a user input”) of fig. 2 of Salajegheh.
Salajegheh teaches that “The initiator device can then receive, from the one or more authentication devices (“authorising device” and “verifying device”) , at least one witness response comprising the token share corresponding to the assurance level.” (Salajegheh, Abstract)
Salajegheh teaches user devices (first authentication device 210 and Nth authentication device 212) that receive inputs. (Salajegheh, second half [0035])
It would be obvious to one of ordinary skill to use the input provided by the authentication devices 210 and 212 of Salajegheh to perform authentication of the initiator device 220, to update a record associated with the initiator device.

Regarding claim 4, Salajegheh, Marks, Craig, and Singh teach,
Salajegheh and Singh teach,
The method according to Claim 3 wherein the step of requesting the user to perform a physical act to be detected by the authorising device comprises the step of requesting the user to perform the physical act selected from the group comprising: 
clicking a switchable member on the authorising device; 
As stated above, Salajegheh and Singh teach user inputs regarding a devices. Salajegheh teaches the use of input devices such as buttons (“clicking a switchable member”). (Salajegheh, [0149]) Salajegheh also teaches general input elements 508 of fig. 5.
touching a sensor on the authorising device; 
providing a behavioural biometric comprising performing a motion or gesture proximal to the authorising device; and 
Salajegheh also teaches sensing biometric data or using an accelerometer as the user input. (Salajegheh, second half [0035])
providing a physical biometric to the authorising device.
	Salajegheh also teaches the user input may be biometric data. (Salajegheh, second half [0035])

Regarding claim 6, Salajegheh, Marks, Craig, and Singh teach,
Salajegheh and Singh teach,
The method according to Claim 3 wherein the step of requesting the user to perform a physical act to be detected by the verifying device comprises the step of requesting the user to perform the physical act selected from the group comprising clicking a switchable member on the verifying device; 
touching a sensor on the verifying device; 
As discussed above, Salajegheh and Singh teach user inputs regarding a devices. Salajegheh and Singh teach user inputs regarding a devices. Salajegheh teaches the use of input devices such as buttons (“clicking a switchable member”). (Salajegheh, [0149]) Salajegheh also teaches general input elements 508 of fig. 5.
providing a behavioural biometric comprising performing a motion or gesture proximal to the verifying device; and 
Salajegheh teaches “As is known in the art, there are a variety of input sensors capable of detecting user input, such as accelerometers, cameras, microphones, etc.” (Salajegheh, middle [0035]) (emphasis added)  
providing a physical biometric to the verifying device.
Salajegheh also teaches the user input may be biometric data. (Salajegheh, second half [0035]) Salajegheh also teaches the “user input” may be “biometric data.” (Salajegheh, second half [0035]) 

Regarding claim 8, Salajegheh, Marks, Craig, and Singh teaches,
Salajegheh teaches,
The method according to Claim 3, wherein the step of requesting the user to perform a physical act to be detected by the verifying device comprises the step of requesting the user to perform a physical act that differs from that detected by the authorising device.
	Salajegheh teaches multiple types of inputs being used to for authorization. 
It would be obvious to one of ordinary skill in the art to have different inputs required by the different authenticating devices (i.e., devices 210 and 212 of fig. 2) in Salajegheh.

Regarding claim 9, Salajegheh, Marks, Craig, and Singh teaches,
Marks teaches,
The method of Claim 1 wherein the steps of sharing the amended record with an authorising device; 
sharing the updated amended record with the verifying device; and 
Marks in fig. 2 teaches that records are shared between multiple blockchain devices 210a-c. (Marks, [0022])
sharing the updated amended record with the DHCP server are conducted through a distributed ledger smart contract.
Marks in fig. 2, as discussed above, teaches that the Configuration Server System 206 (“DHCP server”) obtains information (“sharing the updated amended record”) from the blockchain devices 210a-c. 

Regarding claim 10, Salajegheh teaches the following, 
A wireless network security system comprising 
Salajegheh teaches that user devices are connected together using a wireless network. (Salajegheh, last sentence of [0035] and last sentence [0127])
a receive a preconfigured record of Wi-Fi enabled devices that previously sought permission to join the wireless network; 
…
detect an identifier of a first Wi-Fi enabled device on its entering the range of the wireless network; 
Salajegheh teaches  a user device 230 and Authentication Server 240 (“server”) of fig. 2. (Salajegheh, [0124-126]) Salajegheh in fig. 2 teaches the initiator device 220 (“first Wi-Fi enabled device”) transmits an authentication token to the user device 230 which is forwarded to authentication server 240. (See Steps 1-7 of fig. 2 as described in Salajegheh, [0131-133])
Salajegheh then teaches that the token may include a device identifier (“an identifier”). (Salajegheh, last sentence [0175])
Salajegheh then teaches that “close proximity” of the devices may be used to initiate the request messages (“detecting … on its entering the range of the wireless network”) of Step 4. (Salajegheh, second sentences [0139])
…
wherein the authorising device is adapted to request and receive a user input on receipt of the amended record; 
See Broadcast Witness request 4 (“requesting a user input”) of fig. 2 of Salajegheh.
Salajegheh teaches that “The initiator device can then receive, from the one or more authentication devices (“authorising device” and “verifying device”) , at least one witness response comprising the token share corresponding to the assurance level.” (Salajegheh, Abstract)
Salajegheh teaches user devices (first authentication device 210 and Nth authentication device 212) that receive inputs. (Salajegheh, second half [0035])
It would be obvious to one of ordinary skill to use the input provided by the authentication devices 210 and 212 of Salajegheh to perform authentication of the initiator device 220, to update a record associated with the initiator device.
…
wherein the verifying device is adapted to request and receive a user input on receipt of the updated amended record; 
See Broadcast Witness request 4 (“requesting a user input”) of fig. 2 of Salajegheh.
Salajegheh teaches that “The initiator device can then receive, from the one or more authentication devices (“authorising device” and “verifying device”) , at least one witness response comprising the token share corresponding to the assurance level.” (Salajegheh, Abstract)
Salajegheh teaches user devices (first authentication device 210 and Nth authentication device 212) that receive inputs. (Salajegheh, second half [0035])
It would be obvious to one of ordinary skill to use the input provided by the authentication devices 210 and 212 of Salajegheh to perform authentication of the initiator device 220, to update a record associated with the initiator device.

Salajegheh does not teach the following,
… a DHCP server … 
replace the record with an updated amended record on receipt from the verifying device; 
interrogate the record to find an entry with a identifier that matches that of the first Wi-Fi enabled device; 
grant permission to the first Wi-Fi enabled device to join the wireless network in the event … , and otherwise refuse the first Wi-Fi enabled device permission to join the wireless network;
add a new entry to the record for the first Wi-Fi enabled device in the event a matching entry is not found in the record, to create an amended record, … ;
share the amended record with the authorising device; and 
share the updated amended record with the verifying device; and 
otherwise deny the first Wi-Fi enabled device permission to join the wireless network;
share the updated amended record with the DHCP server; and 
otherwise deny the first Wi-Fi enabled device permission to join the wireless network.

Marks teaches,
… a DHCP server … 
Marks teaches a sending a DHCP request to a configuration server system (“DHCP server”) that responds with a DHCP response. Marks states, “Client devices in the network may send configuration profile requests (e.g., DHCP requests) to a configuration server system (“DHCP server”), which may respond with a configuration profile response (e.g., a DHCP response) that includes a blockchain address included in a blockchain stored therein.” (Marks, third sentence [0031], describing Step 702 of fig. 7) 
Additionally, Marks teaches that the configuration server system 206 of fig. 2 may be a DHCP server. (Marks, second sentence [0022])
replace the record with an updated amended record on receipt from the verifying device; 
As stated above, Marks, middle of [0050] teaches adding new users to the blockchain. Fig. 2 of Marks teaches that the Configuration Server System 206 (“DHCP server”) works with multiple Blockchain devices 210a-c (“authorising device” and “verifying device”). (See also Marks, [0022] describing the details of the Configuration Server System 206 and Blockchain Devices 210a-c) 
Marks in [0050] teaches updating the blockchain records of Marks with a new record when a user joins the network, as discussed above.
The examiner interprets adding a new record as replacing the previous version of the allowed users with a new list of the allowed users, which includes the newly added user.
interrogate the record to find an entry with a identifier that matches that of the first Wi-Fi enabled device; 
The applicant’s specification describes the “record of Wi-Fi enabled devices” as possibly being a distributed ledger, which is also recited in claim 2. As discussed below, Marks teaches the use of a blockchain.
Marks teaches “A client device receiving a configuration profile response may then generate a blockchain transaction directed to the blockchain address and including an identifier for the client (“identifier that matches that of the first Wi-Fi enabled device”), and broadcast that blockchain transaction to a blockchain network of blockchain devices.” (Marks, fourth sentence [0031], also describing fig. 7, see Step 706)  
grant permission to the first Wi-Fi enabled device to join the wireless network in the event 
The examiner interprets the above feature as corresponding to granting access to an already registered device. The “matching entry both have a first value” is explained in the specification as both entries in a record corresponding to TRUE, to allow access.
Marks teaches “If the execution of the smart contract indicates that the client device may receive the configuration profile, the blockchain device may cause a configuration profile token to be released to a configuration file system, which will in turn provide a configuration profile to the client device that broadcast the blockchain transaction.” (Marks, sixth sentence [0031], describing Step 710 of fig. 7)
Additionally, Singh, which is further discussed below, teaches additional details regarding adding new entries to a blockchain when a user joins.
add a new entry to the record for the first Wi-Fi enabled device in the event a matching entry is not found in the record, to create an amended record, 
The examiner interprets the above feature as corresponding to registering a new device.
Marks teaches clients joining the network. Marks states, “Furthermore, client devices in the blockchain-based configuration profile provisioning system of the present disclosure may join a network with no prior knowledge about the network, and with confidence that the blockchain-enabled configuration profile provisioning is not being provided by malicious devices impersonating an authorized configuration profile server.” (Marks, middle of [0050]) (emphasis added) 
The examiner interprets a client device “join[ing] a network” using a blockchain as corresponding to “adding a new entry to the record for the first Wi-Fi enabled device in the event a matching entry is not found in the record.”
share the amended record with the authorising device; and 
Marks, middle of [0050] teaches adding new users to the blockchain. Fig. 2 of Marks teaches that the Configuration Server System 206 (“DHCP server”) works with multiple Blockchain devices 210a-c (“authorising device” and “verifying device”). (See also Marks, [0022] describing the details of the Configuration Server System 206 and Blockchain Devices 210a-c)
share the updated amended record with the verifying device; and 
Marks, middle of [0050] teaches adding new users to the blockchain. Fig. 2 of Marks teaches that the Configuration Server System 206 (“DHCP server”) works with multiple Blockchain devices 210a-c (“authorising device” and “verifying device”). (See also Marks, [0022] describing the details of the Configuration Server System 206 and Blockchain Devices 210a-c) 
otherwise deny the first Wi-Fi enabled device permission to join the wireless network;
 Marks teaches denying a device permission in fig. 7, Step 710 (see N) which causes the process to goto Step 716. (Marks, first sentence [0045] describing Step 716 of fig. 7) (See also, Step 812 of fig. 8 of Marks)
share the updated amended record with the DHCP server; and 
Marks, middle of [0050] teaches adding new users to the blockchain. Fig. 2 of Marks teaches that the Configuration Server System 206 (“DHCP server”) works with multiple Blockchain devices 210a-c (“authorising device” and “verifying device”). (See also Marks, [0022] describing the details of the Configuration Server System 206 and Blockchain Devices 210a-c) 
Marks in [0050] teaches updating the blockchain records of Marks with a new record when a user joins the network, as discussed above.
otherwise deny the first Wi-Fi enabled device permission to join the wireless network.
Marks teaches denying a device permission in fig. 7, Step 710 (see N) which causes the process to goto Step 716. (Marks, first sentence [0045] describing Step 716 of fig. 7) (See also, Step 812 of fig. 8 of Marks)

Salajegheh and Marks do not appear to teach the following features,
… a first and second indicator in the matching entry both have a first value, …; 
… wherein the new entry in the amended record comprises two indicators both of which are set to a second value;
Craig teaches,
… a first and second indicator in the matching entry both have a first value, …; 
Craig in fig. 6 teaches the two values in a first and second record (“first and second indicator”) are compared in Step 606, and if they have the same value, validation is completed in Step 608 (“granting”).
 The examiner notes that comparing two indicators in a record to determine if they match is well known in the art. 
Additionally, Singh, which is further discussed below, teaches additional details regarding adding new entries to a blockchain when a user joins.
… wherein the new entry in the amended record comprises two indicators both of which are set to a second value; 
Craig in fig. 6 teaches the two values in a first and second record (“first and second indicator”) are compared in Step 606, and if they have a different value, generating a report indicating differences Step 610 (“adding a new record”).
Additionally, as discussed above, Marks teaches denying a device permission in fig. 7, Step 710 (see N) which causes the process to goto Step 716. (Marks, first sentence [0045] describing Step 716 of fig. 7) (See also, Step 812 of fig. 8 of Marks)

Salajegheh, Marks, and Singh do not appear to teach,
update the first indicator in the matching entry to the first value in the event the user input is received within the first preconfigured time interval, to thereby create an updated amended record; and
update the second indicator in the matching entry to the first value, in the event the user input is received by the verifying device within the second time interval, to thereby create an further updated amended record; 
Singh teaches,
update the first indicator in the matching entry to the first value in the event the user input is received within the first preconfigured time interval, to thereby create an updated amended record; and 
Singh teaches adding / updating entries in a blockchain (“updating the first indicator in the matching entry to the first value”) based on user inputs to create a new record (“to thereby create an updated amended record”). (Singh, [0027]) Singh also teaches the use of DCHP with the blockchain. (Singh, last sentence [0098])
	As discussed above, Salajegheh teaches “the user input is received by the authorising device within the first time interval.”
update the second indicator in the matching entry to the first value, in the event the user input is received by the verifying device within the second time interval, to thereby create an further updated amended record; 
matching entry to the first value”) based on user inputs to create a new record (“to thereby create an further updated amended record”). (Singh, [0027])
	As discussed above, Salajegheh teaches “the user input is received by the verifying device within the second time interval.”
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Salajegheh, which teaches using the inputs of two different client devices in a network to verify / authenticate that a new user device may be added to the network, with Marks, which teaches using a blockchain with a DHCP server, where the blockchain records are used to record devices that are allowed to have access to a network.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Salajegheh with the capability of utilizing a blockchain linked to a DHCP server to provide / store security information related to who is allowed to access a network, where the use of a blockchain increases the security of the records of who has access to the network.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Salajegheh, which teaches using the inputs of two different client devices in a network to verify / authenticate that a new user device may be added to the network, with Marks, which teaches using a blockchain with a DHCP server, where the blockchain records are used to record devices that are allowed to have access to a network,  with Craig, which teaches comparing two records in a database to determine if they match, and verifying / authorizing an action based on the records matching.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Salajegheh and Marks the capability of storing information related to authentication in the records of Marks’s blockchain, and then performing a comparison on these records as taught by Craig.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Salajegheh, which teaches using the inputs of two different client devices in a network to verify / authenticate that a new user device may be added to the network, with Marks, which teaches using a blockchain with a DHCP server, where the blockchain records are used to record devices that are allowed to have access to a network,  with Singh, which teaches updating blockchain records based on user inputs.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Marks, which teaches DHCP servers using blockchains, with additional details regarding adding new records to the blockchain, as taught by Singh.

Regarding claim 11, Salajegheh, Marks, Craig, and Singh teaches,
Marks teaches,
The wireless network security system according to Claim 10 wherein the distributed ledger infrastructure supports smart contracts and the record, amended record and updated amended record takes the form of a smart contract.
As discussed above, Marks in fig. 2 teaches that the Configuration Server System 206 (“DHCP server”) works with multiple Blockchain devices 210a-c (“authorising device” and “verifying device”). (See also Marks, [0022] describing the details of the Configuration Server System 206 and Blockchain Devices 210a-c)
Marks also teaches the use of smart contracts associated with the blockchain. (Marks, Abstract)

Regarding claim 12, Salajegheh, Marks, Craig, and Singh teaches,
Salajegheh teaches,
The wireless network security system according to Claim 10 wherein the authorising device and the verifying device each comprises at least one sensor selected from the set comprising push button, togglable switch, touch sensor, camera, proximity sensor and biometric reader.
	Salajegheh teaches the use of input sensors to detect user inputs including biometric readers. (Salajegheh, [0035])

Regarding claim 13, Salajegheh, Marks, Craig, and Singh teaches,
Salajegheh teaches,
The wireless network security system according to Claim 12 wherein the authorising device is adapted to request and receive a user input selected from the group comprising a click or touch input; 
Salajegheh teaches the use of input sensors to detect user inputs including biometric readers. (Salajegheh, [0035])
a behavioural biometric including the performance of a motion or gesture by the user; and 
Salajegheh teaches “As is known in the art, there are a variety of input sensors capable of detecting user input, such as accelerometers, cameras, microphones, etc.” (Salajegheh, middle [0035]) (emphasis added)  
a physical biometric.
Salajegheh also teaches the user input may be biometric data. (Salajegheh, second half [0035]) Salajegheh also teaches sensing biometric data or using an accelerometer as the user input. (Salajegheh, second half [0035])

Regarding claim 14, Salajegheh, Marks, Craig, and Singh teach,
Salajegheh and Singh teach,
The wireless network security system according to Claim 12 wherein the verifying device is adapted to request and receive a user input selected from the group comprising a click or touch input;
As discussed above, Salajegheh and Singh teach user inputs regarding a devices.
a behavioural biometric including the performance of a motion or gesture by the user; and 
Salajegheh teaches “As is known in the art, there are a variety of input sensors capable of detecting user input, such as accelerometers, cameras, microphones, etc.” (Salajegheh, middle [0035]) (emphasis added)  
a physical biometric.
Salajegheh also teaches the user input may be biometric data. (Salajegheh, second half [0035]) Salajegheh also teaches an authentication behavior of the second device (i.e., “authorising device” or “verifying device”) (see Salajegheh, [0043])
	
Regarding claim 15, Salajegheh, Marks, Craig, and Singh teaches,
The wireless network security system according to Claim 12 wherein the verifying device is adapted to request and receive a user input which differs from that for which the authorising device is adapted.
Claim 15 is rejected using the same basis of arguments used to reject claim 8 above.
	
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0409405 to Salajegheh, in view of Marks, in view of Craig, in view of Singh, and further in view of US 2020/0275271 to Saripalle et al (hereinafter Saripalle).
Regarding claim 5, Salajegheh, Marks, Craig, and Singh teach,
Singh teaches,
The method according to Claim 4 …
updating the first indicator in the matching entry to the first value in the event the calculated similarity metric exceeds the threshold.
Singh teaches adding / updating entries in a blockchain (“updating the first indicator in the matching entry to the first value”) based on user inputs to create a new record (“to thereby create an updated amended record”). (Singh, [0027]) Singh also teaches the use of DCHP with the blockchain. (Singh, last sentence [0098])
Salajegheh, Marks, Craig, and Singh fail to teach the following features,
wherein the method comprises the step of preconfiguring the authorising device with a reference example of a required motion or gesture; 
the step of requesting the user to perform a motion or gesture proximal to the authorising device and the step of updating the first indicator in the matching entry to the first value in the event the user input is received by the authorising device, comprises the steps of 
establishing a similarity metric for comparing a detected motion or gesture with a reference example of the same and establishing a threshold for the similarity metric; 
the step of requesting the user to perform a motion or gesture proximal to the authorising device and the step of updating the first indicator in the matching entry to the first value in the event the user input is received by the authorising device, comprises the steps of 
establishing a similarity metric for comparing a detected motion or gesture with a reference example of the same and establishing a threshold for the similarity metric; 
detecting a motion or gesture performed by the user; 
calculating a similarity metric by comparing the detected motion or gesture with the reference example of the required motion or gesture; and 
Saripalle teaches,
wherein the method comprises the step of preconfiguring the authorising device with a reference example of a required motion or gesture; 
the step of requesting the user to perform a motion or gesture proximal to the authorising device and the step of updating the first indicator in the matching entry to the first value in the event the user input is received by the authorising device, comprises the steps of 
establishing a similarity metric for comparing a detected motion or gesture with a reference example of the same and establishing a threshold for the similarity metric; 
Saripalle teaches orientation configuration of a mobile device (“authorising device”). (Saripalle, second half [0031]) Saripalle also teaches reference data (“reference example”), which is further discussed below. (Saripalle, [0025])
the step of requesting the user to perform a motion or gesture proximal to the authorising device and the step of updating the first indicator in the matching entry to the first value in the event the user input is received by the authorising device, comprises the steps of 
establishing a similarity metric for comparing a detected motion or gesture with a reference example of the same and establishing a threshold for the similarity metric; 
Saripalle teaches the establishment of threshold values in regards to motions. (Saripalle, second half [0071])
detecting a motion or gesture performed by the user; 
calculating a similarity metric by comparing the detected motion or gesture with the reference example of the required motion or gesture; and 
Saripalle teaches “Various identification/authentication systems are based on capturing (“detecting a motion or gesture performed by the user”), collecting, and storing gesture data input to a touch screen of a mobile device, and comparing and analyzing authentication gesture data with aspects of reference gesture data (“calculating a similarity metric by comparing the detected motion or gesture with the reference example“) to authenticate and verify an identity of a user of the mobile device.” (Saripalle, [0025])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Salajegheh, which teaches using the inputs of two different client devices in a network to verify / authenticate that a new user device may be added to the network, with Marks, which teaches using a blockchain with a DHCP server, where the blockchain records are used to record devices that are allowed to have access to a network, with Craig, which teaches comparing two records in a database to determine if they match, and verifying / authorizing an action based on the records matching, with Singh, which teaches updating blockchain records based on user inputs, with Saripalle, which teaches storing and sensing a gesture data that uses thresholds / similarity to compare and match a stored gesture to a gestured that is performed, for the purpose of authentication. One of ordinary skill in the art would have been motivated to modify Salajegheh, Marks, and Craig with Saripalle in order to use additional gesture data in order to perform authentication.

Regarding claim 7, Salajegheh, Marks, Craig, Singh, and Saripalle teach,
Salajegheh teaches the following, except for the underlined portions,
The method according to Claim 6 wherein the method comprises the step of preconfiguring the verifying device with a reference example of a required motion or gesture; 
the step of requesting the user to perform a motion or gesture proximal to the verifying device and the step of updating the second indicator in the matching entry to the first value in the event the user input is received by the verifying device within the second time interval, comprises the steps of establishing a similarity metric for comparing a detected motion or gesture with a reference example of the same and establishing a threshold for the similarity metric; 
Salajegheh teaches device behavior being monitored in order to perform authentication. (Salajegheh, [0043-44])
detecting a motion or gesture performed by the user; 
Salajegheh teaches “As is known in the art, there are a variety of input sensors capable of detecting user input, such as accelerometers, cameras, microphones, etc.” (Salajegheh, middle [0035]) (emphasis added)  
calculating a similarity metric by comparing the detected motion or gesture with the reference example of the required motion or gesture; and 
Salajegheh teaches detecting a device input such as an input or inputs measured by accelerometers. (Salajegheh, second half [0035])
Salajegheh, Marks, Craig, and Saripalle do not appear to teach, 
updating the second indicator in the matching entry to the first value in the event the calculated similarity metric exceeds the threshold.
Singh teaches,
updating the second indicator in the matching entry to the first value in the event the calculated similarity metric exceeds the threshold.
As discussed above, Singh teaches updating an entry in a blockchain based on a user input. Salajegheh teaches detecting a device input such as an input or inputs measured by accelerometers. (Salajegheh, second half [0035])
Salajegheh, Marks, Craig, and Singh do not appear to teach, 
calculating a similarity metric …
Saripalle teaches,
calculating a similarity metric 
Saripalle teaches “Various identification/authentication systems are based on capturing (“detected motion or gesture”), collecting, and storing gesture data input to a touch screen of a mobile device, and comparing and analyzing authentication gesture data with aspects of reference gesture data (“calculating a similarity metric by comparing the detected motion or gesture with the reference example of the required motion or gesture”) to authenticate and verify an identity of a user of the mobile device.” (Saripalle, [0025])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Salajegheh, which teaches using the inputs of two different client devices in a network to verify / authenticate that a new user device may be added to the network, with Marks, which teaches using a blockchain with a DHCP server, where the blockchain records are used to record devices that are allowed to have access to a network, with Craig, which teaches comparing two records in a database to determine if they match, and verifying / authorizing an action based on the records matching, with Singh, which teaches updating blockchain records based on user inputs, with Saripalle, which teaches storing and sensing a gesture data that uses thresholds / similarity to compare and match a stored gesture to a gestured that is performed, for the purpose of authentication. One of ordinary skill in the art would have been motivated to modify Salajegheh, Marks, and Craig with Saripalle in order to use additional gesture data in order to perform authentication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571) 272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.W.A./


/HENRY TSANG/Primary Examiner, Art Unit 2495